Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 1 of 50
8/12/2019                                     USPS.com® -39
                      Case 1:19-cv-02117-TJK Document    USPSFiled
                                                             Tracking® Results
                                                                    08/20/19   Page 2 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968316983

   Your item was delivered to the front desk, reception area, or mail room at 9:03 am on July 22, 2019
   in WASHINGTON, DC 20528.




     Delivered
   July 22, 2019 at 9:03 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20528

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316983%2C                  1/2
8/12/2019                                     USPS.com® -39
                      Case 1:19-cv-02117-TJK Document    USPSFiled
                                                             Tracking® Results
                                                                    08/20/19   Page 3 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316983%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 4 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 5 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 6 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 7 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 8 of 50
8/12/2019                                     USPS.com® -39
                      Case 1:19-cv-02117-TJK Document    USPSFiled
                                                             Tracking® Results
                                                                    08/20/19   Page 9 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968317072

   Your item has been delivered to an agent at 9:04 am on July 22, 2019 in FALLS CHURCH, VA
   22041.




     Delivered
   July 22, 2019 at 9:04 am
   Delivered, To Agent




                                                                                                                         Feedback
   FALLS CHURCH, VA 22041

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317072%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 10 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317072%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 11 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 12 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 13 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 14 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 15 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 16 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968317003

   Your item was delivered to the front desk, reception area, or mail room at 9:03 am on July 22, 2019
   in WASHINGTON, DC 20528.




     Delivered
   July 22, 2019 at 9:03 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20528

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317003%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 17 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317003%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 18 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 19 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 20 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 21 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968317027

   Your item has been delivered to an agent at 9:04 am on July 22, 2019 in FALLS CHURCH, VA
   22041.




     Delivered
   July 22, 2019 at 9:04 am
   Delivered, To Agent




                                                                                                                         Feedback
   FALLS CHURCH, VA 22041

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317027%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 22 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317027%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 23 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 24 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 25 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968317034

   Your item was delivered to the front desk, reception area, or mail room at 9:04 am on July 22, 2019
   in WASHINGTON, DC 20229.




     Delivered
   July 22, 2019 at 9:04 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20229

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317034%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 26 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317034%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 27 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 28 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 29 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968317041

   Your item was delivered at 3:58 am on July 25, 2019 in WASHINGTON, DC 20500.




     Delivered
   July 25, 2019 at 3:58 am
   Delivered
   WASHINGTON, DC 20500




                                                                                                                         Feedback
   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317041%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 30 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317041%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 31 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 32 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 33 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968317058

   Your item was delivered to the front desk, reception area, or mail room at 9:03 am on July 22, 2019
   in WASHINGTON, DC 20529.




     Delivered
   July 22, 2019 at 9:03 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20529

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317058%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 34 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968317058%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 35 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 36 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 37 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968316938

   Your item was delivered to the front desk, reception area, or mail room at 9:02 am on July 22, 2019
   in WASHINGTON, DC 20536.




     Delivered
   July 22, 2019 at 9:02 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20536

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316938%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 38 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316938%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 39 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 40 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 41 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 42 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 43 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 44 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968316952

   Your item was delivered to the front desk, reception area, or mail room at 9:04 am on July 22, 2019
   in WASHINGTON, DC 20229.




     Delivered
   July 22, 2019 at 9:04 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20229

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316952%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 45 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316952%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 46 of 50
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 47 of 50
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 48 of 50


   USPS Tracking
                                           ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                 Track Another Package                  +


                                                                                                                Remove   
   Tracking Number: 9414726699042968316976

   Your item was delivered to the front desk, reception area, or mail room at 9:03 am on July 22, 2019
   in WASHINGTON, DC 20529.




     Delivered
   July 22, 2019 at 9:03 am
   Delivered, Front Desk/Reception/Mail Room




                                                                                                                         Feedback
   WASHINGTON, DC 20529

   Get Updates      




                                                                                                                   
       Text & Email Updates


                                                                                                                   
       Tracking History


                                                                                                                   
       Product Information



                                                             See Less       




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316976%2C                  1/2
8/12/2019                                    USPS.com® 39
                     Case 1:19-cv-02117-TJK Document   - USPS Tracking®
                                                            Filed       Results
                                                                    08/20/19    Page 49 of 50




                   The easiest tracking number is the one you don't have to know.

    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

       See images* of incoming mail.




                                                                                                                Feedback
       Automatically track the packages you're expecting.

       Set up email and text alerts so you don't need to enter tracking numbers.

       Enter USPS Delivery Instructions™ for your mail carrier.



                                                                Sign Up

                                            (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
   mailpieces that are processed app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo
                                 through USPS automated equipment.




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414726699042968316976%2C         2/2
Case 1:19-cv-02117-TJK Document 39 Filed 08/20/19 Page 50 of 50
